o OA NN OH BP WY NY =

Oo NY NY NY NH NY NY NY NO Re RRR Re ee
ost NO NH BR WY YO K§ CO CO DH nT HR A BP WH NP KF CO

Case 4:19-mj-03338-N/A-EJM Document 3 Filed 08/28/19 Page 1 of 1

 

 

MICHAEL BAILEY / _
United States Attorney —¥__ritep LODGED
District of Arizona a RECEWED _____. COPY

 

 

ERICA L. SEGER
Assistant U.S. Attorney

 

 

State Bar No. 022681 AUG 28 2019
United States Courthouse, 4800

05 W. Congress Street, Suite
Tucson, Arizona 85701 ot BSTHCPOPARESRATT

 

Telephone: 520-620-7300
Email: Erica.seger@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

United States of America, 19-0 3 3 38 M J
Plaintiff,
NOTICE OF APPEARANCE
vs. OF GOVERNMENT COUNSEL
Blane Barksdale,
Defendant.

 

 

 

The United States of America, by and through its undersigned attorneys, gives
notice that Assistant United States Attorney ERICA L. SEGER is counsel for the United
States of America in the above-captioned matter.

Respectfully submitted this 28th day of August, 2019.

MICHAEL BAILEY
United States Attorney
District of Arizona

s/Erica L, Seger

ERICA L. SEGER
Assistant U.S. Attorney

‘

 
